                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

RUSSELL G.,                                          )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )      No. 1:18-cv-02785-DLP-TWP
                                                     )
ANDREW M. SAUL, Commissioner of the                  )
Social Security Administration,                      )
                                                     )
                              Defendant.             )

                      ORDER ON COMPLAINT FOR JUDICIAL REVIEW

         Plaintiff Russell G. 1 seeks judicial review of the denial by the Commissioner

of the Social Security Administration (“Commissioner”) of his application for Social

Security Disability Insurance Benefits (“DIB”) under Title II and for Supplemental

Security Income (“SSI”) under Title XVI of the Social Security Act (“the Act”). See 42

U.S.C. §§ 423(d), 405(g). For the reasons set forth below, this Court hereby

REVERSES the ALJ’s decision denying the Plaintiff benefits and REMANDS this

matter for further consideration.

    I.      PROCEDURAL HISTORY

         On March 30, 2015, Russell filed for disability and disability insurance

benefits, alleging that his disability began on December 4, 2010. Russell’s claim was

denied initially on August 4, 2015, and upon reconsideration on December 7, 2015.




1The Southern District of Indiana has adopted the recommendations put forth by the Court
Administration and Case Management Committee regarding the practice of using only the first
name and last initial of any non-government parties in Social Security opinions. The Undersigned
has elected to implement that practice in this Order.

                                                1
Russell then filed a written request for a hearing on December 14, 2015, which was

granted.

         On August 9, 2017, Administrative Law Judge (“ALJ”) Belinda J. Brown

conducted the hearing, where Russell and a vocational expert testified. On

December 29, 2017, ALJ Brown issued an unfavorable decision finding that Russell

was not disabled as defined in the Act. On July 12, 2018, the Appeals Council

denied Russell’s request for review of this decision, making the ALJ’s decision final.

Russell now requests judicial review of the Commissioner’s decision. See 42 U.S.C. §

1383(c)(3).

   II.      STANDARD OF REVIEW

         To prove disability, a claimant must show he is unable to “engage in any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than twelve months.” 42

U.S.C. § 423(d)(1)(A). To meet this definition, a claimant’s impairments must be of

such severity that he is not able to perform the work he previously engaged in and,

based on his age, education, and work experience, he cannot engage in any other

kind of substantial gainful work that exists in significant numbers in the national

economy. 42 U.S.C. § 423(d)(2)(A). The Social Security Administration (“SSA”) has

implemented these statutory standards by, in part, prescribing a five-step

sequential evaluation process for determining disability. 20 C.F.R. § 404.1520. The

ALJ must consider whether:



                                           2
      (1) the claimant is presently [un]employed; (2) the claimant has a
      severe impairment or combination of impairments; (3) the claimant's
      impairment meets or equals any impairment listed in the regulations
      as being so severe as to preclude substantial gainful activity; (4) the
      claimant's residual functional capacity leaves [him] unable to perform
      [his] past relevant work; and (5) the claimant is unable to perform any
      other work existing in significant numbers in the national economy.

Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 351-52 (7th Cir. 2005) (citation

omitted). An affirmative answer to each step leads either to the next step or, at

steps three and five, to a finding that the claimant is disabled. 20 C.F.R. § 404.1520;

Briscoe, 425 F.3d at 352. A negative answer at any point, other than step three,

terminates the inquiry and leads to a determination that the claimant is not

disabled. 20 C.F.R. § 404.1520. The claimant bears the burden of proof through step

four. Briscoe, 425 F.3d at 352. If the first four steps are met, the burden shifts to the

Commissioner at step five. Id. The Commissioner must then establish that the

claimant—in light of his age, education, job experience and residual functional

capacity to work—is capable of performing other work and that such work exists in

the national economy. 42 U.S.C. § 423(d)(2); 20 C.F.R. § 404.1520(f).

      The Court reviews the Commissioner’s denial of benefits to determine

whether it was supported by substantial evidence or is the result of an error of law.

Dixon v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001). Evidence is substantial

when it is sufficient for a reasonable person to conclude that the evidence supports

the decision. Rice v. Barnhart, 384 F.3d 363, 369 (7th Cir. 2004). The standard

demands more than a scintilla of evidentiary support but does not demand a

preponderance of the evidence. Wood v. Thompson, 246 F.3d 1026, 1029 (7th Cir.



                                           3
2001). Thus, the issue before the Court is not whether Russell is disabled, but,

rather, whether the ALJ’s findings were supported by substantial evidence. Diaz v.

Chater, 55 F.3d 300, 306 (7th Cir. 1995).

         In this substantial-evidence determination, the Court must consider the

entire administrative record but not “reweigh evidence, resolve conflicts, decide

questions of credibility, or substitute our own judgment for that of the

Commissioner.” Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000). Nevertheless,

the Court must conduct a critical review of the evidence before affirming the

Commissioner's decision, and the decision cannot stand if it lacks evidentiary

support or an adequate discussion of the issues, Lopez ex rel. Lopez v. Barnhart, 336

F.3d 535, 539 (7th Cir. 2003); see also Steele v. Barnhart, 290 F.3d 936, 940 (7th Cir.

2002).

         When an ALJ denies benefits, he must build an “accurate and logical bridge

from the evidence to his conclusion,” Clifford, 227 F.3d at 872, articulating a

minimal, but legitimate, justification for his decision to accept or reject specific

evidence of a disability. Scheck v. Barnhart, 357 F.3d 697, 700 (7th Cir. 2004).

The ALJ need not address every piece of evidence in his decision, but he cannot

ignore a line of evidence that undermines the conclusions he made, and he must

trace the path of his reasoning and connect the evidence to his findings and

conclusions. Arnett v. Astrue, 676 F.3d 586, 592 (7th Cir. 2012); Clifford v. Apfel,

227 F.3d at 872.




                                            4
   III.   BACKGROUND

          A. Factual Background

      Russell was 53 years old at the time of the alleged onset date in 2010 and was

60 at the time of his hearing. [Dkt. 8-7 at 10 (R. 273).] He obtained his General

Educational Development (“GED”) certification. [Dkt. 8-2 at 37 (R. 36).] The

Plaintiff has past relevant work history as a service manager and as a taxi driver.

[Dkt. 8-3 at 33 (R. 296); Dkt. 8-2 at 38-40 (R. 37-39).]

          B. ALJ Decision

      In determining whether Russell qualified for benefits under the Act, the ALJ

went through the five-step analysis required by 20 C.F.R. § 404.1520(a). At step

one, the ALJ found that Russell was insured through December 31, 2016 and had

not been engaged in substantial gainful activity since his alleged onset date of

disability. [Dkt. 8-2 at 16 (R. 15).] At step two, the ALJ found that Russell’s severe

impairments included “right shoulder tendonopathy (sic), osteoarthritis, and tears;

left shoulder tenosynovitis, osteoarthritis and tears; and right knee meniscal tear,”

along with the non-severe impairment of depression. [Id.]

      At step three, the ALJ considered relevant listings for shoulder impairments,

knee impairments, and mental impairments, and determined that Russell did not

meet or equal any of the listings. [Dkt. 5-2 at 17-18 (R. 16-17).] Next, the ALJ

determined Russell had a residual functional capacity (“RFC”) to perform light work

with the following exceptions:

          •   only lifting, carrying, pushing, or pulling 20 pounds occasionally and
              10 pounds frequently;

                                            5
             •   standing and/or walking or a combination thereof for a total of 6 of 8
                 hours and sitting for 6 of 8 hours;

             •   frequently reaching to the left and right and frequently reaching
                 overhead to the left and the right;

             •   only climbing stairs and ramps occasionally;

             •   no climbing of ropes, ladders, or scaffolds;

             •   no more than occasional balancing and stooping;

             •   no kneeling, crouching, or crawling;

             •   never working around unprotected heights or moving mechanical
                 parts;

             •   never operating a motor vehicle.

          [Dkt. 8-2 at 18 (R. 17).] The ALJ then determined, at step four, that Russell

could perform his past work as a service manager. Accordingly, the ALJ determined

that Russell was not disabled under the Act.

    IV.      Analysis

          Russell asserts that substantial evidence fails to support the ALJ’s

determination that he was not disabled, but makes two 2 general arguments: 1) that

the ALJ failed to consider properly whether his shoulder impairments met or

medically equaled Listing 1.02B; and 2) that the ALJ failed to properly consider Dr.

Estes’s neuropsychological examination, which in turn led to an improper

evaluation of his cognitive impairments and an inaccurate RFC assessment. The

Court will address each challenge in turn.


2The Plaintiff makes three arguments in his brief, but the second and third issues are intricately
related and will be addressed together herein.

                                                  6
      A. Listing 1.02B

      In February 2015, Russell presented to his primary care physician, Dr.

Erhard Bell, complaining of shoulder tenderness and decreased range of motion. In

May 2015, Dr. Bell evaluated Russell and noted that Russell’s pain was aching and

rated 10 out of 10. Dr. Bell referred Russell to an orthopedic doctor. [Dkt. 8-38 at 29

(R. 2150).] On June 16, 2015, Dr. Jeffrey Ollo examined Russell in consultation.

[Dkt. 8-24 at 7 (R. 1159).] Dr. Ollo evaluated Russell’s complaints of bilateral

shoulder pain, left greater than right, and, after reviewing the x-rays, diagnosed

Russell with bilateral shoulder impingement, acromial joint arthrosis of the left

shoulder, and chronic acromial joint separation of the right shoulder. [Dkt. 8-24 at

10 (R. 1162).] Russell was given steroid injections in both shoulders. [Id.]

      An MRI of the left shoulder performed on July 30, 2015 revealed moderate to

severe tendinopathy; partial tearing of the biceps tendon; mild to moderate AC joint

osteoarthritis; a glenohumeral joint effusion; and a possible tear of the superior

labrum. [Dkt. 8-25 at 16 (R. 1246).] In August 2015, Russell returned to Dr. Bell,

still complaining of decreased range of motion and tenderness. [Dkt. 8-38 at 19 (R.

2140).] On August 27, 2015, Dr. Daniel Williams evaluated Russell’s shoulder pain.

[Dkt. 8-34 at 92 (R. 1991).] Russell decided to proceed with surgery on his left

shoulder to address his continued pain, stiffness, and limited range of motion. [Id at

94 (R. 1993).] On September 1, 2015, Russell underwent a left shoulder arthroscopy;

subpectoral biceps tenodesis; and subacromial decompression. [Dkt. 8-25 at 30-31

(R. 1260-61).]



                                           7
      In December 2015, Russell returned to Dr. Williams complaining of

persistent right shoulder pain and stiffness. [Dkt. 8-34 at 96-97 (R. 1995-96).]

Russell started physical therapy on both shoulders in December 2015 to address his

limited range of motion, stiffness, and pain. [Dkt. 8-37 at 6 (R. 2097).] On March 8,

2016, Russell was discharged from physical therapy, but was noted to have recently

received bilateral acromial joint steroid injections to assist with pain management.

[Dkt. 8-37 at 9 (R. 2100).]

      Russell argues that the ALJ provided only a perfunctory analysis when

evaluating whether his shoulder impairments met or medically equaled Listing

1.02B. Russell further argues that the ALJ did not analyze the medical evidence or

his own subjective complaints related to his shoulder issues and that because the

ALJ included no analysis, the Court cannot determine whether the conclusion was

supported by substantial evidence.

      The Commissioner argues that the ALJ’s opinion should be considered as a

whole, rather than only considering the portion of the ALJ’s opinion that directly

addresses the Listings analysis. If considered as a whole, the ALJ exhaustively

discusses the medical and opinion evidence. The Commissioner further argues that

it was the Plaintiff’s burden to demonstrate that the Listings were met or equaled

and that it is discretionary for the ALJ to determine whether a medical expert is

required to determine medical equivalency to a Listing.

      The parties brief whether the ALJ’s one sentence analysis of Russell’s

shoulder impairment was sufficient, but overlook the appropriate standard which



                                          8
governs the Court’s analysis. If the ALJ’s decision had been rendered before March

27, 2017, the Barnett v. Barnhart case cited by the Plaintiff would be controlling.

381 F.3d 664 (7th Cir. 2004). Russell’s Listing argument is undermined, however,

by Social Security Ruling (“SSR”) 17-2p, which was not addressed by either party.

SSR 17-2p, (S.S.A. Mar. 27, 2017), 2017 WL 3928306, at *1. SSR 17-2p was

published with an effective date of March 27, 2017. The Court finds that SSR 17-2p

is applicable to the present case because the ALJ’s decision was issued after the

effective date of March 27, 2017. See Walter R. v. Saul, 1:18-cv-1042-DLP-SEB,

2019 WL 3773795, at *12 (S.D. Ind. Aug. 12, 2019). SSR 17-2p establishes the ALJ’s

articulation requirements when considering medical equivalence:

      If an adjudicator at the hearings or AC [Appeals Council] level
      believes that the evidence already received in the record does not
      reasonably support a finding that the individual’s impairment(s)
      medically equals a listed impairment, the adjudicator is not
      required to articulate specific evidence supporting his or her
      finding that the individual’s impairment(s) does not medically
      equal a listed impairment. Generally, a statement that the
      individual’s impairment(s) does not medically equal a listed
      impairment constitutes sufficient articulation for this finding. An
      adjudicator’s articulation of the reason(s) why the individual is or
      is not disabled at a later step in the sequential evaluation process
      will provide rationale that is sufficient for a subsequent reviewer
      or court to determine the basis for the finding about medical
      equivalence at step 3.

SSR 17-2p, 2017 WL 3928306, at *4. Here, the ALJ stated that Russell’s shoulder

impairments did not meet or medically equal Listing 1.02B because he remained

able to perform fine and gross movements effectively. [Dkt. 8-2 at 17 (R. 16).] The

ALJ cited to the consultative examinations of Dr. Roland Wilson and Dr. Richard

Murphy to support her determination that Russell did not meet or medically equal

                                          9
Listing 1.02. [Id.] Moreover, she relied on the determination by the State Agency

reviewing physicians that Russell did not meet or medically equal Listing 1.02. [Id;]

see also, Scheck v. Barnhart, 357 F.3d 697, 700 (7th Cir. 2004) (ALJ properly relied

on state agency physician opinion that listing was not met). When viewed as a

whole, the ALJ provided sufficient rationale to support her finding that Russell’s

shoulder impairment does not meet or medically equal Listing 1.02B. Moreover, the

ALJ’s decision is supported by substantial evidence.


       B. Neuropsychological Exam and Cognitive Impairment

       Next, Russell claims that the ALJ improperly evaluated the medical opinion

of Dr. Bradley Estes, which led to the ALJ conducting an inaccurate and incomplete

RFC analysis related to Russell’s cognitive impairments. [Dkt. 10 at 8-12.] By

extension, Russell argues that if the ALJ had properly evaluated Dr. Estes’s

medical opinion, the ALJ would have found him unable to perform his past relevant

work as a service manager and, consequently, would have concluded that he was

disabled under the Medical Vocational Guidelines. [Id.]

       The Commissioner responds that the ALJ appropriately considered Dr.

Estes’s neuropsychological examination and provided good reasons for discounting

his opinion. [Dkt. 16 at 11.] The Commissioner maintains that the ALJ was not

required to address every piece of evidence in the record and that, even if the ALJ

did not specifically mention all of the evidence of Russell’s cognitive impairment,

she provided a logical bridge between the evidence and her conclusions. [Id at 11-

12.]

                                          10
      In Russell’s reply brief, he reasserts that it was error for the ALJ to give

great weight to the opinions of non-treating consultative examiners while she gave

little weight to Dr. Estes’s medical opinion. [Dkt. 17 at 5.] He argues that Dr. Estes

is a licensed clinical psychologist with a specialty in neuropsychology who evaluated

Russell’s possible cognitive impairment over a two day period and his opinion

should have been evaluated properly and given greater weight. [Id.]

      One of Russell’s treating physicians referred Russell to Dr. Estes for testing

related to concerns of cognitive impairment and dementia, as well as for an EEG

and B12 testing. [Dkt. 8-40 at 2 (R. 2273); Dkt. 8-38 at 10 (R. 2131); Dkt. 8-39 at 17

(R. 2209).] On January 18, 2017, Russell presented to Dr. Estes for various

diagnostic testing that would evaluate his functioning, attention, memory,

personality, and language skills. [Id at 2-4 (R. 2273-275).] When Russell returned

for a follow-up visit on February 23, 2017, Dr. Estes informed him that the medical

tests indicated he was “experiencing clinically significant disturbance in his ability

to learn and retain new information and high-level attention control (i.e., sustaining

attention, switching attention, and parallel processing).” [Id at 5 (R. 2276).] Dr.

Estes concluded that although Russell’s “type of depression is likely exacerbating

focus issues, it cannot entirely account for the extent and nature of cognitive

impairments being exhibited during testing. His memory problems likely have an

organic basis, which in the context of his presenting concerns is suggestive of an

insidious form of dementia.” [Id.] Dr. Estes recommended that Russell receive




                                          11
counseling or psychotherapy for his depression and that he continue taking

Namenda for his memory. [Id at 5-6 (R. 2276-277).]

      Dr. Estes evaluated Russell at his treating physician’s request, but did not

have an ongoing treatment relationship with him; thus, Dr. Estes is an examining

physician. 20 C.F.R. 404.1527(c)(1) states that generally ALJs “give more weight to

the medical opinion of a source who has examined [a claimant] than to the medical

opinion of a medical source who has not examined [a claimant].” 20 C.F.R.

404.1527(c)(1). In Gudgel v. Barnhart, the Seventh Circuit held that “[a]n ALJ can

reject an examining physician’s opinion only for reasons supported by substantial

evidence in the record; a contradictory opinion of a non-examining physician does

not, by itself, suffice.” 345 F.3d 467, 470 (7th Cir. 2003). If the ALJ determines that

no medical opinion in the record deserves controlling weight, as happened in this

case, the ALJ must consider every opinion in the record according to the relevant

regulatory factors, which include whether the physician: examined the claimant;

treated the claimant frequently or for an extended period of time; specialized in

treating the claimant’s condition; performed appropriate diagnostic tests; or offered

opinions consistent with the objective medical evidence and the record as a whole.

20 C.F.R. 404.1527(c).

      Here, the ALJ offered three reasons for discounting Dr. Estes’s opinion: 1) it

was inconsistent with the medical records; 2) it was inconsistent with Dr. Outcalt’s

report; and 3) it was inconsistent with Russell’s activities of daily living. The Court

will evaluate each reason in turn.



                                          12
      a. Consistency with Medical Records

      First, the ALJ concludes that “[Russell’s] medical records do not support” Dr.

Estes’s report and diagnosis of dementia. [Dkt. 8-2 at 23 (R. 22).] The records,

however, do tend to support Dr. Estes’s conclusions. In his applications to the SSA,

Russell put the ALJ and the Agency on notice of his contention that his memory

issues and cognitive impairments were one of the primary reasons he sought

disability benefits. [Dkt. 8-7 at 15 (R. 278); Dkt. 8-7 at 46 (R. 309).] Next, Russell

reported to his primary care physician, Dr. Erhard Bell, in as early as 2011 that he

was experiencing issues with concentration, loss of sleep, low energy, anxiety,

irritability, and sadness. [Dkt. 8-21 at 54-55 (R. 1010-11).] At that time, Dr. Bell

began treating Russell for depression and anxiety and started a medication regimen

of antidepressants and benzodiazepines that continued through the last visit to Dr.

Bell in the record on April 6, 2016. [Dkt. 8-38 at 71 (R. 2192).] In April 2016, Russell

reported that he felt both guilt and hopelessness, he experienced low energy,

decreased appetite, a sad mood, and the worst concentration levels of his life. [Id.]

      The ALJ does not seem to have evaluated Russell’s dementia diagnosis from

Dr. Estes in conjunction with the entirety of the medical evidence. Symptoms of

dementia include: personality changes; depression; anxiety; agitation; inappropriate

behavior; memory loss; difficulty with visual and spatial abilities, such as getting

lost while driving; difficulty handling complex tasks; difficulty with planning and




                                           13
organizing; difficulty with coordination and motor functions; and confusion and

disorientation. 3

       It is true that Russell did not report to his primary care doctor every month

about memory problems; but, when looking at the potential cognitive and

psychological changes an individual may experience with a diagnosis of dementia,

the ALJ should have considered a wider swatch of Russell’s history. In July 2015,

Russell reported to Dr. Outcalt that he no longer drove because he kept getting into

car accidents and did not understand why. [Dkt. 8-24 at 48 (R. 1200.] He reported to

his physical therapist on December 23, 2015 that he had been experiencing poor

memory and was scheduled to see a neurologist in light of his family history of

Alzheimer’s. [Dkt. 8-38 at 10 (R. 2131).] His physical therapist noted on February 4,

2016 that Russell had decreased cognition, decreased ability to perform activities of

daily living, and an altered sleep pattern. [Dkt. 8-37 at 6 (R. 2097).] Russell’s

testimony and records that reflect an onset of depression and anxiety around 2011,

his history of falling, difficulty remembering daily tasks, and his difficulty with

driving all support Dr. Estes’s dementia diagnosis. [Dkt. 8-2 at 42 (R. 41); Dkt. 8-21

at 54-55 (R. 1010-11); Dkt. 8-34 at 36 (R. 1935).]

       This is not a situation where a claimant attends one medical visit and

receives an unforeseen diagnosis with no historical basis; here, over a 7-8 year

period Russell consistently complained of worsening memory, concentration, mood,

appetite, and sleep habits, all of which could be attributed to a diagnosis of


3Dementia, https://www.mayoclinic.org/diseases-conditions/dementia/symptoms-causes/syc-
20352013 (last visited September 10, 2019).

                                              14
dementia. Accordingly, the Court is not convinced that Dr. Estes’s conclusion is

inconsistent with the medical records.

       b. Consistency with Dr. Outcalt’s Report

       Next, in discounting Dr. Estes’s opinion, the ALJ notes that “Dr. Outcalt’s

report and opinion are very different [from Dr. Estes’s.]” [Dkt. 8-2 at 23 (R. 22).]

Though misstated in the ALJ’s decision, Dr. Outcalt examined Russell on July 17,

2015, not August 31, 2016. [Dkt. 8-24 at 45 (R. 1197).] A year and a half later, Dr.

Estes diagnosed Russell with an insidious form of dementia. It is not inconsistent

for a gradually developing form of dementia to make itself known after a year and a

half. The Seventh Circuit understands that degenerative spinal and neurological

disorders start out mild and progress to become more severe over time 4; with Dr.

Estes’s characterization of Russell’s dementia as insidious, it is not unreasonable to

conclude that his condition would behave in a similar fashion. 5

       Moreover, in weighing Dr. Estes’s medical opinion, the ALJ did not consider

his specialized training. See 20 C.F.R. § 404.1527(d)(5) (“We generally give more

weight to the opinion of a specialist about medical issues related to his or her area

of specialty than to the opinion of a source who is not a specialist.”). Dr. Estes

obtained a Psy.D, a Doctor of Psychology, which is intended for individuals who



4 See Lambert v. Berryhill, 896 F.3d 768, 775 (7th Cir. 2018) (“[d]egenerative conditions often get
worse over time”); Roddy v. Astrue, 705 F.3d 631, 639 (7th Cir. 2013) (“Roddy’s condition was
degenerative, meaning that is was likely that she had more limitations in 2010 than she did in
2008.”); Hill v. Colvin, 807 F.3d 862, 869 (7th Cir. 2015) (Hill suffered from “osteoarthritis, which
often grows more severe with the passage of time”).
5 An insidious medical condition is one “that comes on slowly and does not have obvious symptoms at

first. The person is not aware of it developing.” Insidious,
https://medlineplus.gov/ency/article/002382.htm (last visited September 11, 2019).

                                                 15
want to provide psychological services to patients, rather than conduct disciplinary

research. 6 Specifically, Dr. Estes chose neuropsychology as his specialty. 7 Thus, it

would have been beneficial, as outlined in the regulatory factors, for the ALJ to

consider whether Dr. Estes had the more appropriate training by which to examine

and diagnose Russell’s cognitive and behavioral functioning.

       Russell reported to Dr. Outcalt that he experienced depression, anxiety

symptoms about his future, poor appetite, lack of enjoyment due to his inability to

engage in physical activities, and poor self-esteem. [Dkt. 8-24 at 46 (R. 1198).] Those

self-reported symptoms are not inconsistent with what Dr. Estes reported during

his evaluation of Russell. [Dkt. 8-40 at 4-5 (R. 2275-76).] It is also not unreasonable

to conclude that, a year and a half after Dr. Outcalt’s consultative exam, Russell’s

symptoms had progressively worsened to the point that dementia became a viable

and apparent diagnosis. Accordingly, the Court is not convinced that Dr. Outcalt’s

report was inconsistent with Dr. Estes’s opinion, especially insofar as almost two

years had passed between the two opinions and significant neurological changes

could have occurred in that time period.

       c. Consistency with Activities of Daily Living

       The ALJ states that “Dr. Estes’s findings are inconsistent with the claimant’s

daily living activities. For example, the claimant lives by himself and manages his


6 See Doctoral Degrees in psychology: How are they different, or not so different?,
https://www.apa.org/ed/precollege/psn/2016/01/doctoral-degrees (last visited September 11, 2019).
7 Clinical neuropsychology is a specialty field “dedicated to understanding the relationships between

brain and behavior, particularly as these relationships can be applied to the diagnosis of brain
disorder, assessment of cognitive and behavioral functioning and the design of effective treatment.”
Clinical Neuropsychology, https://www.apa.org/ed/graduate/specialize/neuro (last visited September
11, 2019).

                                                 16
own affairs; goes out alone; uses public transportation; shops; and manages his

money. He reads the Bible and follows news.” [Dkt. 8-2 at 23 (R. 22).] While it is

appropriate for the ALJ to consider daily activities when evaluating credibility,

“this must be done with care.” Roddy v. Astrue, 705 F.3d 631, 639 (7th Cir. 2013).

The Seventh Circuit warns that “an ALJ cannot use activities of daily living to

discredit a claimant’s subjective symptoms without considering 1) how the claimant

is specifically able to accomplish those activities; 2) the differences between working

around the house with breaks and at his or her own pace versus meeting the

demands of competitive, full-time employment; and 3) the assistance the claimant

gets from others to perform the activities.” Amber S. v. Berryhill, No. 1:17-CV-3966-

WTL-MPB, 2018 WL 5262497, at *6 (S.D. Ind. Oct. 23, 2018) (citing Clifford v.

Apfel, 227 F.3d 863, 872 (7th Cir. 2000); Gentle v. Barnhart, 430 F.3d 865, 867-68

(7th Cir. 2005); Moss v. Astrue, 555 F.3d 556, 562 (7th Cir. 2009); Bjornson v.

Astrue, 671 F.3d 640, 647 (7th Cir. 2012)).

      Here, the ALJ states that Russell’s “activities of daily living show that he is

more functional than he acknowledged at the hearing” and lists those activities as

follows:

      The claimant lives by himself and manages his own affairs. He is
      the head of his household and the only person living in his
      apartment. He attends to his personal needs, manages his
      medications and takes care of household chores. He prepares food,
      fetches mail, cleans and does laundry. The claimant goes out
      alone. The claimant was driving as of May 15, 2015. He uses
      public transportation and Uber, and walks places. He goes
      shopping, walking to a drug store and to a grocery store, goes to
      the library and goes to the post office. He pays bills, counts
      change, and uses a checkbook or money orders. The claimant

                                          17
      reads the Bible. He watches television and follows news. The
      claimant worked as an Uber driver during the material period.

[Dkt. 8-2 at 24 (R. 23).] In providing this recitation, the ALJ cites to two of Russell’s

self-reported disability function reports and to his statements provided to Dr.

Outcalt during the consultative exam.

      From a brief review of those exhibits, it is clear that the ALJ misrepresented

Russell’s activities of daily living. While the Commissioner argues that the ALJ was

not required to discuss every piece of evidence, it is not acceptable for the ALJ to

misrepresent the extent of Russell’s activities of daily living, leaving out the

qualifying information as to those activities, and use that incorrect recitation to

defend discounting Dr. Estes’s opinion.

      The ALJ summarizes the activities that Russell said he engaged in, but she

neglected to include the qualifiers that Russell attached. While Russell did say that

he cooked for himself, he said that it is harder to do now because he cannot stand at

the stove, so he does something at the stove and then sits down, and repeats the

process until he is finished. [Dkt. 8-24 at 47 (R. 1199).] The ALJ wrote that Russell

does household chores like laundry and cleaning the apartment. Russell qualified

this testimony, however, stating that he does laundry, but that he lets it build up

for a while because his back hurts and he sweeps his apartment a few times a week.

[Id.] He no longer hunts and fishes, his two favorite outdoor activities, because of

his pain, and he spends the majority of his time now watching television. [Id.]

      The ALJ suggests that Russell’s ability to live alone, read the Bible, and walk

to the grocery store one block away is inconsistent with a finding of disability.

                                           18
Based on the record and Russell’s statements, Russell has no family or friends to

care for him and he lives alone [Dkt. 8-24 at 47 (R. 1199).]; it is not inconsistent

with disability for an individual who lives alone to be able to bathe, feed, and dress

oneself. Cullinan v. Berryhill, 878 F.3d 598 (7th Cir. 2017) (ALJ’s failure to explain

why performing household chores was inconsistent with claimant’s description of

pain and mobility was error); Brown v. Colvin, 845 F.3d 247, 253-54 (7th Cir. 2016)

(ALJs should not equate daily living activities with the ability to perform a full day

of work, because the former are often subject to different restraints such as longer

periods within which to complete and more frequent opportunities to rest);

Zurawski v. Halter, 245 F.3d 881, 887 (7th Cir. 2001) (claimant’s daily living

activities “are fairly restricted (e.g., washing dishes, helping his children prepare for

school, doing laundry, and preparing dinner) and not of a sort that necessarily

undermines or contradicts a claim of disabling pain”).

      Accordingly, the Court does not find that Russell’s activities of daily living

are inconsistent with Dr. Estes’s opinion. The Court finds that the ALJ’s decision to

discount Dr. Estes’s opinion and dementia diagnosis was not supported by

substantial evidence.

      This issue of cognitive impairment is particularly sensitive given the

vocational expert’s testimony that a claimant with Russell’s age, education, and

work experience who was limited to simple, routine tasks and simple decisions with

demonstration of changes and who would be off task 5% of the workday would be

precluded from past relevant work. Based on the Medical Vocational Guidelines, if



                                           19
Russell cannot perform his past work as a service manager, he would be deemed

disabled. Therefore, the Court cannot consider the ALJ’s decision to discount Dr.

Estes’s medical opinion and dementia diagnosis to be harmless error.

        Accordingly, the Court determines that the ALJ did not provide a logical

bridge between the evidence and her conclusions. On remand, the ALJ should

properly evaluate Dr. Estes’s medical opinion and report in light of the evidence of

Russell’s symptoms and limitations and in accordance with the 20 C.F.R.

404.1527(c) regulatory factors. If the ALJ determines that any further functional

limitations related to memory, concentration, or dementia are not warranted by the

record, he or she must provide adequate justification for not including those

limitations in the RFC.


   V.       Conclusion

        For the reasons detailed herein, this court REVERSES the ALJ’s decision

denying Plaintiff benefits and REMANDS this matter for further proceedings

pursuant to 42 U.S.C. § 405(g) (sentence four) as detailed above. Final judgment

will issue accordingly.

        So ORDERED.



        Date: 9/16/2019




                                          20
Distribution:

All ECF-registered counsel of record.




                                        21
